DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 in line 3 reads “when a first phase differences difference and a second phase difference” and should read --when a first phase difference and a second phase difference--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US Pub. 20090128719).
As per claim 1, Tateno teaches (in figures 3-16B) an optical compensation apparatus (1503a, 1503e, and 1501c/15f), comprising: a negative C-plate (1501c/15f nxc’=nyc’>nzc’ see figures 3 and 11 and paragraphs 228 and 273); and two O-plates (1503a nx’>ny’>nz’ and 1503e nx''&>ny''>nz'' see figure 3 and paragraphs 227 and 229), wherein a magnitude of a composite phase difference produced by the two O-plates and the negative C-plate in a tilt-direction cross section (corresponding to the plane that extends vertically through the display along a line which extends from 1:30 to 10:30 in figures 5A-7 see paragraph 240) is substantially the same as a magnitude of a phase difference produced by light having a plurality incident angles (“polar angle” see paragraph 269) in a predetermined incident-angle range (-30 degrees to 30 degrees see figure 16B and paragraphs 284-285) of the plurality of incident angles passing through a vertical-alignment type liquid-crystal panel (15c see paragraph 208), and a sign of the composite phase difference is opposite to a sign of the phase difference (the slow axis of the liquid crystal layer and the slow axis of the optical compensation apparatus intersect one another see figure 7 and paragraphs 244-246), and the tilt-direction cross section is a cross section parallel to a tilt direction (P see paragraphs 240 and 247) of liquid crystal in the vertical-alignment-type liquid crystal panel.
Tateno does not explicitly teach that the magnitude of the composite phase difference is substantially identical to the magnitude of the phase difference. 
However, the magnitude of the composite phase difference is a result effective variable in that if it is too high or too low it will not fully cancel out the phase difference produced by the liquid crystal layer resulting in light leakage and reduced contrast. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the magnitude of the composite phase difference to be substantially identical to the magnitude of the phase difference, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 2, Tateno teaches (in figures 3-16B) that an absolute value of an inclination coefficient of a composite phase difference (phase difference produced by the refractive index ellipsoid 255ae which results from the combined O-plates see paragraph 244) between the two O-plates in the tilt-direction cross section in an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly is not 0 (the phase difference produced by 255ae for light at an angle parallel to nx’’’ is opposite in sign to the phase difference produced by 255ae for light at an angle parallel to ny’’’ and will gradually transition from those two values for light at the angles between see figure 7) and has an intercept (retardation produced by the O plates for light traveling in a direction parallel to the normal direction of the display i.e. polar angle equal to zero) on the phase difference axis, in the approximate equation.
Tateno does not specifically teach that the absolute value is 0.65 or less or that the intercept is negative.
However, the inclination coefficient and the intercept are result effective variables in that if the inclination coefficient or the intercept have values which are too high or too low contrast will be reduced as suggested by Tateno (see paragraphs 246, 317, and 321).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the absolute value to be 0.65 or less and the intercept as negative, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 3, Tateno teaches that the absolute value of the inclination coefficient is not 0, and is 0.6 or less (see optimization detailed in the rejection of claim 2 above).
As per claim 4, Tateno teaches that a phase difference amount with respect to a 15- degree incident angle of the negative C-plate is 20 nm or less (see figure 12 and paragraph 275).
As per claim 6, Tateno teaches (in figure 11) that the two O-plates (1503a nx’>ny’>nz’ and 1503e nx''&>ny''>nz'' see figures 3 and 11 and paragraphs 227 and 229) and the negative C-plate (1501c/15f nxc’=nyc’>nzc’ see figures 3 and 11 and paragraphs 228 and 273) are formed adjacent to one another. 
Tateno does not specifically teach that the two O-plate and the negative C-plate are formed as an integrated optical compensation plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the O plates and the C plate as a single integrated optical compensation plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As per claim 7, Tateno teaches (in figure 11) that a part or all of the two O-plates (1503a nx’>ny’>nz’ and 1503e nx''&>ny''>nz'' see figure 11 and paragraphs 227 and 229) and the negative C-plate (15f) are separated and formed as separate compensation plates (see figure).
As per claim 8, Tateno teaches (in figures 3 and 11) that the two O-plates (1501c/15f nxc’=nyc’>nzc’ see figures 3 and 11 and paragraphs 228 and 273) and the negative C-plate (1501c/15f nxc’=nyc’>nzc’ see figures 3 and 11 and paragraphs 228 and 273) are formed between the liquid-crystal panel (15c) and a polarizing plate (15d).
Tateno does not specifically teach that a part or all of the two O-plates and the negative C-plate are formed and integrated with the liquid-crystal panel or a polarizing plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate the O plates and the C plate with the liquid-crystal panel and the polarizing plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As per claim 9, Tateno teaches (in figures 3-16B) a liquid-crystal display apparatus (15), comprising: a vertical-alignment-type liquid-crystal panel (15c see paragraph 208 and 269); and an optical compensation apparatus (1503a, 1503e, and 1501c/15f), comprising: a negative C-plate (1501c/15f nxc’=nyc’>nzc’ see figures 3 and 11 and paragraphs 228 and 273); and two O-plates (1503a nx’>ny’>nz’ and 1503e nx''&>ny''>nz'' see figure 3 and paragraphs 227 and 229), wherein a magnitude of a composite phase difference produced by the two O-plates and the negative C-plate in a tilt-direction cross section (corresponding to the plane that extends vertically through the display along a line which extends from 1:30 to 10:30 in figures 5A-7 see paragraph 240) is substantially the same as a magnitude of a phase difference produced by light having a plurality incident angles (“polar angle” see paragraph 269) in a predetermined incident-angle range (-30 degrees to 30 degrees see figure 16B and paragraphs 284-285) of the plurality of incident angles passing through a vertical-alignment type liquid-crystal panel (15c see paragraph 208), and a sign of the composite phase difference is opposite to a sign of the phase difference (the slow axis of the liquid crystal layer and the slow axis of the optical compensation apparatus intersect one another see figure 7 and paragraphs 244-246), and the tilt-direction cross section is a cross section parallel to a tilt direction (P see paragraphs 240 and 247) of liquid crystal in the vertical-alignment-type liquid crystal panel.
Tateno does not explicitly teach that the magnitude of the composite phase difference is substantially identical to the magnitude of the phase difference. 
However, the magnitude of the composite phase difference is a result effective variable in that if it is too high or too low it will not cancel out the phase difference produced by the liquid crystal layer resulting in light leakage and reduced contrast. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the magnitude of the composite phase difference to be substantially identical to the magnitude of the phase difference, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 10, Tateno teaches (in figures 3-16B) that the liquid-crystal panel (15c) is a transmission-type liquid-crystal panel (see figures 3 and 11).
As per claim 12, Tateno teaches (in figures 11-16B) that an absolute value of an inclination coefficient of a composite phase difference (phase difference produced by the refractive index ellipsoid 255ae which results from the combined O-plates see paragraph 244) between the two O-plates in the tilt-direction cross section in an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly is not 0 (the phase difference produced by 255ae for light at an angle parallel to nx’’’ is opposite in sign to the phase difference produced by 255ae for light at an angle parallel to ny’’’ and will gradually transition from those two values for light at the angles between see figure 7) and has an intercept (retardation produced by the O plates for light traveling in a direction parallel to the normal direction of the display i.e. polar angle equal to zero) on the phase difference axis, in the approximate equation.
Tateno does not specifically teach that the absolute value is 0.65 or less or that the intercept is negative.
However, the inclination coefficient and the intercept are result effective variables in that if the inclination coefficient or the intercept have values which are too high or too low contrast will be reduced as suggested by Tateno (see paragraphs 246, 317, and 321).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the absolute value to be 0.65 or less and the intercept as negative, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 13, Tateno teaches that the absolute value of the inclination coefficient is not 0, and is 0.6 or less (see optimization detailed in the rejection of claim 12 above).
As per claim 14, Tateno teaches that a phase difference amount with respect to a 15- degree incident angle of the negative C-plate is 20 nm or less (see figure 12 and paragraph 275).
As per claim 16, Tateno teaches (in figure 11) that the two O-plates (1503a nx’>ny’>nz’ and 1503e nx''&>ny''>nz'' see figure 3 and paragraphs 227 and 229) and the negative C-plate (1501c/15f nxc’=nyc’>nzc’ see figures 3 and 11 and paragraphs 228 and 273) are formed adjacent to one another. 
Tateno does not specifically teach that the two O-plate and the negative C-plate are formed as an integrated optical compensation plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the O plates and the C plate as a single integrated optical compensation plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As per claim 17, Tateno teaches (in figure 11) that a part or all of the two O-plates (1503a nx’>ny’>nz’ and 1503e nx''&>ny''>nz'' see figure 3 and paragraphs 227 and 229) and the negative C-plate (15f) are separated and formed as separate compensation plates (see figure).
As per claim 18, Tateno teaches (in figure 11) that the two O-plates (1501c/15f nxc’=nyc’>nzc’ see figure 11 and paragraphs 228 and 273) and the negative C-plate (15f) are formed between the liquid-crystal panel (15c) and a polarizing plate (15d).
Tateno does not specifically teach that a part or all of the two O-plates and the negative C-plate are formed and integrated with the liquid-crystal panel or a polarizing plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate the O plates and the C plate with the liquid-crystal panel and the polarizing plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As per claims 19 and 20, Tateno teaches (in figures 3-16B) wherein when a first phase difference (phase difference of 15c along the tilt direction P from the back of the display to the front) and a second phase difference (phase difference of 15c along the direction antiparallel to tilt direction P from the front of the display to the back) of the liquid-crystal panel with respect to first (angle from normal axis of the display extending upward from the display to the tilt direction P) and second identical incident angles (angle from normal axis of the display extending downward from the display to a line which is antiparallel to the tilt direction P) on a first side (bottom side) and on a second side (top side) of the liquid-crystal panel, respectively, are compared with the composite phase difference orthogonal to the tilt-direction cross section (combined phase difference of 1503a, 1503e, and 1501C/15f along the plane extending through the 1:30, 7:30 and vertical directions), a magnitude relationship between an absolute value of the first phase difference with respect to the first incident angle on the first side and an absolute value of the second phase difference with respect to the second incident angle on the second side (ratio equal to 1 as the retardation will be equal but opposite in sign as light experiences the same refraction but opposite in direction because the directions of travel are antiparallel) is identical to a magnitude relationship between a phase difference (combined phase difference of 1503a, 1503e, and 1501C/15f along an azimuth angle equal to that of the tilt direction P and a polar angle extending along the 7:30 direction) on the second side of the liquid-crystal panel and a phase difference (combined phase difference of 1503a, 1503e, and 1501C/15f along an azimuth angle equal to that of the tilt direction P and a polar angle extending along the 1:30 direction) on a side of an optical compensation plate, including the two O-plates and the negative C-plate, corresponding to the composite phase difference (ratio also equal to 1 as the retardation will be equal but opposite in sign as light experiences the same refraction but opposite in direction because the directions of travel are antiparallel).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US Pub. 20090128719) as applied to claim 9 above and in further view of Nakagawa (US Pub. 20090128718).
As per claim 11, Tateno teaches (in figures 3 and 11) that the liquid-crystal panel (15c) is a transmission-type liquid-crystal panel (see figures 3 and 11).
Tateno does not specifically teach that the liquid-crystal panel is a reflective-type liquid-crystal panel.
However, Nakagawa teaches (in figures 2-3 and 8) that a reflective-type liquid crystal panel (31 and 62 in figure 8) with an optical compensation unit (32A) including a negative C-plate (42); and two O-plates (43 and 44) is an art recognized equivalent to a transmissive-type liquid crystal panel (31 and 30 in figure 2) with an optical compensation unit (32) including a negative C-plate (42); and two O-plates (43 and 44). 
Because these two types of liquid crystal panels were art recognized equivalents at the time of filing it would have been obvious to one of ordinary skill in the art at the time of filing to replace the transmissive-type liquid crystal panel in Tateno with a reflective-type liquid crystal panel. 
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Tateno fails to teach that “a magnitude of a composite phase difference produced by the two 0-plates and the negative C-plate in a tilt-direction cross section is substantially identical to a magnitude of a phase difference produced by light having a plurality of incident angles in a predetermined incident-angle range of the plurality of incident angles passing through a vertical-alignment- type liquid-crystal panel, and a sign of the composite phase difference is opposite to a sign of the phase difference”. This argument is unpersuasive. As shown in the rejection above Tateno teaches the shape of each of the refractive index ellipsoids for the liquid crystal layer, the two O-plates, and the C-plate as well as their relative orientations as to clearly show and describe with reference to figures 5-7 that the magnitude of the composite phase difference produced by the two O-plates and the C-plate should be equal to and opposite in sign to the phase difference produced by the liquid crystal layer. 
Regarding applicant’s argument that that Tateno fails to teach a sign of the composite phase difference is opposite in sign and equal in magnitude to the phase difference.  This argument is unpersuasive. As shown in the rejection above, Tateno teaches that the total retardation approaches a refractive index sphere (nx=ny=nz) and shows (for example in figure 7) that the fast axes of the compensation films (nx’’’ and nxc’) intersect the fast axis of the liquid crystal layer (nx) such that light traveling through the liquid crystal layer will experience a retardation opposite in sign to the retardation experienced by the light traveling through the compensation films. 
Regarding applicant’s argument that that the magnitude and sign of the composite retardation are not result effective variables and that optimization is irrelevant as the value is not directed to a range but to the values being equal to and opposite the values for the liquid crystal layer . This argument is unpersuasive. Tateno teaches that the compensation films compensate (cancel) the retardation produced by a pre-tilted liquid crystal layer and that this is done by altering the magnitude and direction of the refractive index profiles (paragraphs 244-246) as such the optimization taught is in relation to the values for the liquid crystal layer
. In response to applicant's argument that Tateno fails to explicitly teach that “an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly is not 0, and is 0.65 or less, and an intercept, on the phase difference axis, in the approximate equation is negative”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case and as shown in the rejection above Tateno teaches that the inclination coefficient and the intercept are result effective variables in that if the inclination coefficient or the intercept have values which are too high or too low contrast will be reduced (see paragraphs 246, 317, and 321). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the absolute value to be 0.65 or less and the intercept as negative, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)). 
Applicant’s arguments are therefore unpersuasive and the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871